Citation Nr: 1033015	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on November 12, 2009 that denied the Veteran's 
request to reopen a claim for entitlement to service connection 
for a back disability is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Hartford, 
Connecticut, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal as to whether new and material evidence has been 
submitted to reopen a claim for entitlement to service connection 
for a back disability will be addressed in the REMAND section 
below.  It will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  The Veteran appeared for his scheduled Video Conference 
Hearing before a Veterans Law Judge on September 9, 2009, but the 
hearing was cancelled due to equipment failure.  

2.  The Board issued a decision on the Veteran's appeal on 
November 12, 2009 before learning he wished to have his hearing 
rescheduled.  

3.  Good cause having been shown, the Veteran's motion to 
reschedule his Video Conference Hearing before a Veterans Law 
Judge was granted in August 2010.  


CONCLUSION OF LAW

Vacatur of the Board's November 12, 2009 decision addressing the 
issue of whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
disability is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 
2002); 38 C.F.R. §§ 20.700, 20.704(d), 20.904 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the November 12, 2009 Board decision is 
vacated.  

A hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.  38 C.F.R. § 20.700. 

The Veteran requested a hearing, and agreed to a hearing using 
video-conferencing techniques.  His hearing was scheduled for 
September 9, 2009.  

The Video Conference Hearing scheduled for September 9, 2009 was 
not conducted.  Believing that the Veteran had failed to report, 
the Board issued a decision denying his claim on November 12, 
2009.  

In a letter dated November 18, 2009, the Veteran's representative 
stated that the Veteran had been present for the September 9, 
2009 Video Conference Hearing, but that the RO cancelled the 
hearing due to equipment malfunction.  He requested 
reconsideration of the Board's November 12, 2009 decision.  

Although reconsideration of the November 12, 2009 decision was 
denied, the November 2009 letter was also interpreted as a motion 
to reschedule the hearing.  As good cause was determined to have 
been shown, this motion was granted on August 9, 2010.  

However, before the Veteran can be scheduled for an additional 
hearing, the November 12, 2009 decision must be vacated.  
Therefore, in order to protect the Veteran's right to due 
process, including his right to a hearing, the Board finds that 
he is entitled to vacatur of the November 12, 2009 decision.  
38 C.F.R. §§ 20.700, 20.704(d).


ORDER

The November 12, 2009 Board decision addressing the issue of 
whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back disability 
is vacated.


REMAND

As noted above, the Veteran appeared for his Video Conference 
Hearing as scheduled on September 9, 2009, but the hearing was 
cancelled by the RO due to an equipment malfunction.  The Veteran 
has requested that the hearing be rescheduled.  The Board agrees 
that he is entitled to have his hearing rescheduled.  38 C.F.R. 
§§ 20.700, 20.704(d).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video 
Conference Hearing before a Veterans Law 
Judge.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).





